Citation Nr: 9927327	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
condition, to include metatarsalgia and onychomycosis.

2.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In a September 1992 decision, the RO denied the veteran's 
claim for an increased rating for service-connected 
sinusitis.  A notice of disagreement was submitted in January 
1993, and a statement of the case was issued that February.  
The veteran filed his substantive appeal in April 1993.  In 
an April 1993 decision, the RO granted an increased rating of 
30 percent.  In this case, the veteran did not withdraw his 
appeal in writing as required by 38 C.F.R. § 20.204(b), and 
it is further noted that a 30 percent evaluation is not the 
maximum rating available for this disability.  AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, the appeal continues and the 
matter will be addressed in the REMAND portion of this 
decision.  

In a February 1998 decision, the RO denied the claim of 
service connection for a foot condition to include 
metatarsalgia and onychomycosis, on the basis that the claim 
was not well grounded.  The veteran submitted his notice of 
disagreement in February 1998, and a statement of the case 
was issued that March.  In April 1998, the veteran filed his 
substantive appeal, which included a request for a hearing 
before a member of the Board at the RO.  In February 1999, 
the veteran withdrew his request for a hearing.  


FINDING OF FACT

There is no competent (medical) evidence of record which 
establishes a nexus between the current findings of 
metatarsalgia and onychomycosis of both feet, and any disease 
or injury of the feet during the veteran's active period of 
service.  

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a bilateral foot condition to include 
metatarsalgia and onychomycosis.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Bilateral Foot Condition

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a bilateral foot condition to include metatarsalgia and 
onychomycosis.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service medical records and VA treatment reports. 

In March 1959, a pre-induction examination was conducted and 
the veteran's feet were found to be normal at that time.  
Also, the reported medical history was negative with regard 
to conditions affecting the feet.  In 1959, the veteran was 
treated for calluses on his feet.  In December 1960, the 
veteran was treated for plantar warts of the left foot.  
Later that December, the veteran's separation examination was 
conducted and the feet were found to be normal.  The veteran 
did not indicate a medical history of conditions which 
affected his feet.  In January 1961, the veteran was treated 
for hyperkeratosis of the right foot. 

In March 1997, the veteran was seen for his complaints of 
painful, thickened and deformed toenails, as well as pain and 
burning across the balls of the feet when walking.  The 
examiner diagnosed onychomycosis and metatarsalgia.  When the 
veteran was seen at a VA facility in August 1997, the 
examiner noticed that the veteran's nails were hypertrophic 
and deformed secondary to longstanding onychomycosis.  It was 
also noted that the veteran gave a history of frostbite, and 
that he had symptoms of vasospasm in both feet with 
paresthesia.  When seen in March 1998, a history of frostbite 
dating back to the veteran's service in Korea was noted, as 
well as a history of plantar warts.  The examiner did not see 
evidence of a recurrence of the warts, and indicated that the 
veteran's toenails were mycotic.  The records show that the 
veteran received custom filled orthotics in October 1998.

In this case, the first requirement for a well-grounded claim 
has been met.  The March 1997 treatment report clearly shows 
that there are current diagnoses of the conditions the 
veteran claims are service-connected.  The Board also finds 
that the evidence is sufficient with regard to the second 
requirement for a well-grounded claim, even though the 
service medical records are negative with regard to reports 
or findings related to frostbite of the feet during service.  
However, the veteran's recollection of frostbite of the feet 
is presumed credible for the limited purpose of determining 
whether the claim is well-grounded, and is sufficient to 
fulfill the second requirement for a well-grounded claim.  
Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the evidence is lacking with regard 
to meeting the third requirement for a well-grounded claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The assertions of a lay party on 
matters of medical causation of a disease or disability are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the veteran's 
assertions that his current metatarsalgia and onychomycosis 
were due to frostbite which occurred during service, do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

A review of the evidence of record does show that the veteran 
was treated for foot conditions (warts and hyperkeratosis) 
during service, but not those which he claims are service-
connected.  The first documented reference to metatarsalgia 
and onychomycosis in the record appears in the VA treatment 
reports of 1997, many years after the veteran's separation 
from service.  Therefore, chronologically the evidence does 
not indicate that there is a nexus between frostbite of the 
feet during service and the current condition.  Furthermore, 
the evidence does not include a medical opinion that relates 
frostbite of the feet during service to the current 
conditions.  There is a reported history of the frostbite in 
the treatment records, but those reports do not reflect a 
medical opinion linking the frostbite and the current 
findings.  Therefore, the third requirement for a well-
grounded claim has not been met.  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the March 1998 statement of the case.  To obtain 
further consideration of the matters on appeal before the 
Board, the veteran may file a claim supported by medical 
evidence connecting frostbite of his feet during service to 
the current diagnoses of metatarsalgia and onychomycosis.  






ORDER

The claim of entitlement to service connection for a 
bilateral foot condition, to include metatarsalgia and 
onychomycosis, is not well grounded, and the appeal is 
denied.
REMAND

Increased Rating for Service-Connected Sinusitis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  In this case, 
additional development that must be completed by the RO in 
order to fulfill this statutory duty prior to appellate 
review of the veteran's claim.  

Service connection is in effect for fracture of nose with 
sinusitis, currently rated 30 percent disabling under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6512 
(1998).  Since the denial of the increased rating claim in 
1992 and the grant of a 30 percent rating in 1993, the 
regulations for evaluation of respiratory disorders were 
revised as of October 7, 1996.  61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, the record does not 
reflect consideration of the new rating criteria.

Application of the amended rating criteria may necessitate a 
VA rating examination.  In developing the case, it is 
essential to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiner's 
access to the veteran's medical history, in order to assess 
to all applicable rating criteria, thereby enabling the 
examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  

If there are any current VA and private treatment records 
related to the disability at issue here, they should be 
secured and associated with the claims folder.  Private 
treatment records should be secured upon the appropriate 
release.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should secure any current 
treatment records (VA or non-VA), 
reflecting treatment for fracture of the 
nose with sinusitis.  The necessary 
release must be obtained for securing 
private treatment records.  Once all the 
pertinent records have been secured, they 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
fracture of nose with chronic sinusitis.  
The examiner should state the findings in 
terms consistent with the new rating 
criteria.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  The RO should adjudicate the 
veteran's claim of entitlement to an 
increased rating for service-connected 
fracture of the nose with chronic 
sinusitis, taking into account the 
amended rating criteria for respiratory 
disabilities.  If the determination 
remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reason for 
the decision.  The veteran should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

